Citation Nr: 1107923	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-12 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for serous otitis media 
(claimed as bilateral hearing loss).

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to pain from service connected 
disabilities.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to October 
1994.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusettes.

This appeal was previously before the Board in June 2010.  The 
Board remanded the claim so that the Veteran could be scheduled 
for a Board hearing.  The case has been returned to the Board for 
further appellate consideration.

The Veteran appeared and testified at a videoconference hearing 
in September 2010 before the undersigned Veterans Law Judge.  A 
transcript of the hearing is contained in the record.

In May 2010, the Veteran submitted additional evidence with an 
accompanying waiver of RO review.

The issue of entitlement to service connection for serous otitis 
media (claimed as bilateral hearing loss) is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The Veteran served as a radioman in the U.S. Navy for 14 
years, and his MOS is suspected to be at risk for noise-enduced 
hearing loss.  Providing the Veteran the benefit of the doubt, 
his tinnitus is due to service.

3.  The Veteran does not have a current diagnosis of an acquired 
psychiatric disorder, to include depression. 


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service. 38 U.S.C.A. §§ 1101, 
1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by military service; nor is it proximately due to or 
the result of a service- connected disabilities.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§  3.303, 3.307, 3.309, 
3.310(a) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his service connection claims in 
December 2005.  Thereafter, he was notified of the provisions of 
the VCAA by the RO in correspondence dated in March 2006.  The 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining information 
and evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  Thereafter, the claim was 
reviewed and a supplemental statement of the case (SSOC) was 
issued in February 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in an October 2006 
letter.  The notice requirements pertinent to the issues on 
appeal have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
Secondary service connection notice was provided in the March 
2006 VCAA notice.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claim 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  The Veteran's service 
treatment records and VA treatment records were obtained and 
associated with his claims file.  He was also afforded VA fee 
basis audiology  examination in April 2006 to assess the current 
nature of his claimed tinnitus disability.

VA need not conduct an examination with respect to the claim for 
service connection for an acquired psychiatric disorder on 
appeal, as information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) claims, 
the VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards of 
McLendon are not met in this case, as competent medical evidence 
does not provide any indication that the Veteran has a current 
psychiatric disability.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).

Tinnitus has been defined by the Court as a ringing, buzzing 
noise in the ears.  See YT v Brown, 9 Vet. App. 195, 196 (1996); 
Kelly v. Brown, 7 Vet. App. 471 (1995) (citing Dorland's 
Illustrated Medical Dictionary 1725 (27th ed. 1988)).  Due to the 
subjective nature of the disorder, the Veteran, as a layperson is 
competent to testify as to the presence of the disorder.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
See 38 C.F.R. § 3.310(a) (2010).  The Court has held that when 
aggravation of a nonservice-connected condition is proximately 
due to or the result of a service- connected condition, the 
veteran shall be compensated for the degree of disability over 
and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F. 3d 1372, 
1377 (Fed. Cir. 2007).  In fact, competent medical evidence is 
not necessarily required when the determinative issue involves 
either medical etiology or a medical diagnosis.  Id. at 1376-77; 
see also Buchanan v. Nicholson, 451 F. 3d 1331, 1337 (Fed. Cir. 
2006); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. Sept. 14, 
2009).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



Factual Background and Analysis

Tinnitus

In December 2005, the Veteran filed a claim for service 
connection for tinnitus and bilateral hearing loss.  

In April 2006, the Veteran was afforded a fee-basis audiological 
examination.  During the examination he reported that his 
tinnitus began in 1984, and occurred during training.  He also 
reported that his tinnitus occurs three times a week and lasts 
for 30-60 seconds at a time.  It was noted he was a "radioman" 
for 14 years and 11 months of service.  He did not use hearing 
protection, but he did undergo a hearing conservation program.  
He was diagnosed with bilateral, intermittent tinnitus.

In May 2010, the Veteran submitted a NEHC Techincal Report 
entitled "An Evaluation of Navy Enlisted Ratings Suspected to be 
at Greatest Risk For Noise induced Hearing Loss."  Table I of 
the report noted that the Veteran's MOS ("radioman") was 
"suspected at risk."

In September 2010, the Veteran testified at a videoconference 
Board hearing that he believed his current tinnitus was due to 
his years of noise exposure in service.  

The Board finds that sufficient medical evidence and lay 
statements have been provided to show that service connection for 
tinnitus is warranted.

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; and, in the 
case of tinnitus, that he is competent to testify as to the 
presence of the disorder.  See Layno v. Brown, 6 Vet. App. 465 
(1994); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
Competency of evidence, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  See also 
Buchanan, supra (The Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  If the Board concludes that 
the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's ability 
to prove his claim of entitlement to disability benefits based on 
that competent lay evidence.)

The Board finds that the Veteran's statements are competent and 
credible.  As noted throughout, tinnitus is a subjective 
condition.  Although the Veteran only made one comment as to when 
his tinnitus began (to the April 2006 examiner), and he stated 
that it began in 1984.  He also did not indicate if his tinnitus 
had continued from service, which, as the Veteran works as a 
Decision Review Officer for the VA is unusual, because he has 
specialized knowledge of the ability to grant service connection 
based on continuity of symptomatology.  However, given the 
evidence of noise exposure due to his particular MOS in service 
for 14 years, his current complaint of tinnitus, and his 
statement to the April 2006 examiner that his tinnitus began in 
1984, the Board will grant the Veteran the benefit of the doubt.  
When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant.  38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  Thus, after resolving 
all doubt in the Veteran's favor, service connection for tinnitus 
is granted. 

Acquired Psychiatric Disorder

In December 2005, the Veteran filed a claim for service 
connection for depression, secondary to his multiple service 
connected orthopedic conditions.

There is no indication in the Veteran's service treatment records 
that he complained of, was diagnosed with, or was treated for a 
psychiatric condition.

VA treatment records are silent for diagnoses of any psychiatric 
disorder.  In fact, the VA treatment records in the claim file 
contain three different negative depression screens-October 
2002, January 2003, and October 2005.  There is no indication 
that the Veteran ever complained about any psychiatric symptoms 
to any VA medical care providers.

In February 2008, the Veteran was scheduled for VA mental 
disorder, audio, and ear disease examinations; however, he failed 
to report to any of the examinations.  As the Veteran is a 
decision review officer for the VA, he was sent an email 
inquiring as to why he failed to report for those examinations.  
In January 2009, the Veteran responded by email that he chose not 
to go to Boston for his scheduled examinations because he did not 
believe that travelling all the way to Boston for an opinion was 
warranted as he had had a prior Audio fee-basis examination, and 
he felt that the VA could simply send those results to a VA 
facility and an opinion could be requested without him needing to 
be re-examined.  The Veteran did not provide a reason as to why 
he decided not to report for his VA mental health examination.

In March 2009, in a statement attached to his substantive appeal, 
the Veteran noted that he was not documented with depression in 
service.  He also complained that he had not received a VA 
examination regarding his claim for depression.  He argued that 
he was "competent to provide an opinion as to his depression 
regarding his numerous musculoskeletal conditions."  He then 
stated that he received treatment in the 1990s or early 2000s 
(although he does not indicate if he is referring to treatment 
for a psychiatric condition or treatment for his musculoskeletal 
conditions).

The Veteran testified in September 2010 that he was depressed 
because he could not be as active as he would like to be due to 
his orthopedic disorders.  He reported that he "calls in sick" 
to work one to two times a month "because of various pains and 
depression-depressive-type symptoms."  He states that he just 
does not feel like going to work sometimes, which he believes is 
due to depressive symptoms.  His representative then noted that 
the Veteran had complaints of sleep disturbace, lack of energy 
and motivation, and feelings of hopelessness.  His service 
representative also noted that the Veteran's depressive feelings 
started when he was told in-service by a medical evaluation board 
that his prognosis for military service was poor, and his 
military career would be terminated. 

First, the Board would like to again note that the Veteran is a 
decision review officer for the VA, and has worked for the VA 
doing claims analysis since he discharged from service in 1994.  
Therefore, the Veteran has direct and intimate knowledge of how 
claims for benefits are handled, including that simply deciding 
that he did not wish to report to VA examination in Boston could 
harm his claims for service connection as 38 C.F.R. § 3.326(a) 
(2010) provides that individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 address the 
consequences of a veteran's failure to attend scheduled medical 
examinations.  That regulation provides that, when entitlement to 
a benefit cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to report 
for such examination scheduled in conjunction with a service 
connection claim, the claim will be decided based on the evidence 
of record.  38 C.F.R. § 3.655(b) (2010).  Here, the Veteran was 
very flippant in his response to an inquiry as to why he did not 
report for scheduled examinations, and, although he has a working 
understanding of the VA system he did not bother to call to 
report that he could not make it to his scheduled examination, or 
to provide "good cause" at all as to why he chose not to report 
to his psychiatric examination.  Additionally, his response email 
that he did not wish to go because he did not wish to travel to 
Boston indicates that he had notice of the scheduled hearings 
(which were all scheduled for the same day).

Second, although the RO scheduled the Veteran for a VA 
psychiatric examination, on review of the record, the Board 
finds, as noted in the VCAA discussion above, that a VA 
psychiatric examination is not warranted in this case, because 
the standards of McLendon are not met-there is no indication of 
a current psychiatric disability.

The Veteran has attempted to argue that he is competent to 
diagnose himself with depression related to his service-connected 
orthopedic disorders.  In adjudicating a claim, the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also 
has a duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board 
acknowledges that the Veteran is competent to give evidence about 
what he experienced, such as hopelessness or sleeplessness.  See 
Layno v. Brown, 6 Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  Competency of evidence, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  See also Buchanan, supra (The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence.  
If the Board concludes that the lay evidence presented by a 
veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute bar to 
the veteran's ability to prove his claim of entitlement to 
disability benefits based on that competent lay evidence.)  Here 
the Board finds that the Veteran is not credible.  The Veteran 
has indicated both that he has sought medical treatment for his 
claimed disability, and that he has not been diagnosed with 
depression because he has not had a VA examination.  However, he 
was scheduled for a VA examation and did not report to it.  
Additionally, VA treatment records from 2002 to 2005 show that he 
has has negative depression screenings.  During his Board 
testimony he indicated that he believes he is depressed because 
he has pain and sometimes does not feel like going to work.  VA 
treatment notes include indications that he has sought notes from 
physicians regarding his back pain preventing him from being able 
to go to work.  .

In sum, based on the available evidence of record (again, see 
38 C.F.R. § 3.655), the Veteran had no complaints of depression 
in service, and has never been diagnosed with an acquired 
psychiatric disorder. 

For the foregoing reasons, the claim for service connection for 
an acquired psychiatric disorder, to include as secondary to 
service connected disabilities must be denied.  In arriving at 
the decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to pain from service connected 
disabilities is denied. 


REMAND

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009), see also Palczewski v. 
Nicholson, 21 Vet. App. 174, 180 (2007) (holding that the 
Secretary's regulatory definition of hearing loss in § 3.385 is 
permissible and not "arbitrary, capricious, an abuse of 
discretion or otherwise not in accordance with the law").  The 
threshold for normal hearing is 0 to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).

Service treatment records show a decline in hearing acuity as 
early as May 1984, and the Veteran was placed in a hearing 
conservation program.  His MOS was as a radioman, and, as noted 
above, this enlisted Navy rating was suspected to be at risk of 
noise-induced hearing loss.

A VA Fast Letter (FL) issued on September 2, 2010 (FL10-035) 
provided a Duty military occupational specialties (MOS) Noise 
Exposure listing.  A "radio operator/maintainer" had a moderate 
probability of exposure to hazardous noise.  FL10-035 notes that 
"if the duty position is shown to have a "Highly Probable" or 
"Moderate" probability of exposure to hazardous noise, exposure 
to such noise will be conceded for purposes of establishing the 
in- service event." As such, it is conceded that the Veteran had 
exposure to hazardous noise in service.

The Veteran was afforded a fee-basis Audiological examination in 
April 2006, which included puretone threshold testing results 
which showed that the Veteran's right ear had impaired hearing 
under VA standards.  It was noted on examination that his right 
tympanic membrane was discolored and stiff.  He was diagnosed 
with serous otitis media of the right ear.  He was also noted to 
have mixed hearing problems as a result of serous otitis media of 
the right ear.  He was noted to not have hearing loss in the left 
ear.  The examiner did not provide an opinion as to whether the 
Veteran's current hearing loss is related to his military 
service.  Additionally, although the examiner referred to the 
hearing loss in the right ear as mixed, he did not define the 
different causes of hearing loss.  On remand, the Veteran should 
be afforded an additional VA audiological examination, and the 
examiner should be requested to provide an etiologcal opinion for 
any hearing loss noted.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim.)



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA Audio 
examination to determine the etiology of his 
claimed bilateral hearing loss.  All 
indicated tests and studies are to be 
performed, and a comprehensive social, and 
occupational history is to be obtained.  
Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the audiologist for review of 
the case.  A notation to the effect that this 
record review took place should be included 
in the report of the examiner.  The 
examination must be conducted following the 
protocol in VA's Disability Worksheet for VA 
Audio revised on February 17, 2010.  In this 
case, exposure to hazardous noise in service 
is conceded.  Following the examination, and 
having reviewed the evidence of record, and 
considering the Veteran's in-service and 
post-service hazardous noise exposure, and 
any other causes of hearing loss (ear 
disease, etc.) the audiologist is requested 
to opine whether it is at least as likely as 
not (50 percent or greater) that any current 
hearing loss is due to hazardous noise 
exposure in service.  Sustainable reasons and 
bases are to be provided with this opinion.

2.  The Veteran must be given adequate notice 
of the date and place of any requested 
examinations. A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder. The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim(s).

3.  After completion of the above and any 
additional development deemed necessary, the 
claim for service connection for serous 
otitis media (bilateral hearing loss) should 
be reviewed.  If any benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental statement 
of the case and be afforded the opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


